EXAMINER’S AMENDMENT

	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Applicant’s representative, Kainoa Asuega, on 1/14/2022. The Application has been amended as follows:

CLAIMS:

1.	(Currently Amended) A longitudinally guiding driver assistance system of a motor vehicle, comprising:
a controller configured to regulate the speed of the motor vehicle based on a set maximum speed;
a detection system configured to identify an upcoming speed restriction that implicates a first new maximum speed;
a notification system configured to output an automatic speed change request to a driver in response to the identification of the upcoming speed restriction, the automatic speed change request requesting adjustment of the set maximum speed to the first new maximum speed; and
an operating element configured to:

output a manual adjustment signal that identifies a second new maximum speed when the operating element is actuated while the automatic speed change request is not output, 
wherein the controller is further configured to:
automatically adjust, at a defined time and in response to the permission signal, the set maximum speed to the first new maximum speed when the operating element is actuated while the automatic speed change request is output, and 
adjust the set maximum speed to the second new maximum speed in response to the manual adjustment signal when the operating element is actuated while the automatic speed change request is not output.

2-5.	(Previously Presented)

6.	(Cancelled)

7.	(Currently Amended) The longitudinally guiding driver assistance system as claimed in claim 3, wherein the controller further is configured to subsequently cause the output of the automatic speed change request after the detected actuation of the operating element [[to]] is concluded.

8.	(Cancelled)

9.	(Cancelled)


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES J. HAN whose telephone number is 571-270-3980. The examiner can normally be reached on M-Th and every other F (7:30 AM – 5 PM).
	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christian Chace, can be reached on 571-270-3969. The fax phone number for the organization where this application or proceeding is assigned is 571-270-4980.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 900-786-9199 (IN USA OR CANADA) or 571-272-1000.
/CHARLES J HAN/Primary Examiner, Art Unit 3662